     CHRISTOPHER R. ORAM, ESQ.
 1   Nevada Bar No. 4349
 2   520 S. Fourth Street, Second Floor
     Las Vegas, Nevada 89101
 3   Telephone: (702) 384-5563
     contact@christopheroramlaw.com
 4
     NANCY M. LEMCKE, ESQ.
 5   Nevada Bar No. 5416
 6   10161 Park Run Drive, Suite 150
     Las Vegas, Nevada 89145
 7   Telephone: (702) 902-6691
     Nancy.Lemcke@LemckeLawLV.com
 8   Attorneys for Jacques Anton Lanier
 9
                               UNITED STATES DISTRICT COURT
10
11                                    DISTRICT OF NEVADA

12                                                 )
                                                   )
13                                                 )
     UNITED STATES OF AMERICA,                     )   CASE NO: 2:19-cr-327-GMN-VCF-1
14              Plaintiff,                         )
                                                   )   STIPULATION TO EXTEND DEADLINE
15                                                 )   FOR REPLY TO GOVERNMENT’S
                    vs.                            )   RESPONSE TO DEFENDANT’S MOTION
16                                                 )   TO DISMISS INDICTMENT [ECF NO.
     JACQUES ANTON LANIER,                         )   108]
17             Defendant.                          )
                                                   )   (First Request)
18                                                 )
                                                   )
19                                                 )
                                                   )
20
21          IT IS HEREBY STIPULATED AND AGREED by JACQUES LANIER, by and

22   through his attorneys, CHRISTOPHER R. ORAM, ESQ., and NANCY M. LEMCKE, ESQ.,

23   and the United States of America, by and through BIANCA R. PUCCI, ESQ., Assistant

24   United States Attorney, that the deadline to file Defendant’s Reply to the Government’s

25   Response to Defendant’s Motion to Dismiss Indictment [ECF No. 108], which is currently

26   due on May 31, 2021, be extended to June 9, 2021.

27   ///

28   ///



                                                   1
 1          The stipulation is entered for the following reasons:
 2
            1.     Defense Counsel requires additional time to reply to each of the
 3                 Government’s issues in a thorough manner.

 4          2.     JACQUES LANIER is in custody, and he does not oppose the requested
                   continuance.
 5
 6          3.     The parties agree to the extension.

 7          4.     The additional time requested herein is sought in good faith and not sought
 8                 for purposes of delay.

 9          5.     Additionally, denial of this request for continuance could result in a
                   miscarriage of justice.
10
11   DATED: May 26, 2021
12          Respectfully submitted,
13
     /s/ Christopher R. Oram        .             /s/ Bianca R. Pucci
14   Christopher R. Oram, Esq.                    Bianca R. Pucci, Esq.
     520 S. Fourth Street, Second Floor           Assistant United States Attorney
15   Las Vegas, Nevada 89101                      501 Las Vegas Blvd. South, Suite 1100
     Attorney for Jacques Lanier                  Las Vegas, Nevada 89101
16
                                                  Attorney for the United States of America
17
18   /s/ Nancy M. Lemcke         .
     Nancy M. Lemcke, Esq.
19
     10161 Park Run Drive, Suite 150
20   Las Vegas, Nevada 89145
     Attorney for Jacques Lanier
21
22
23
24
25
26
27
28


                                                    2
     CHRISTOPHER R. ORAM, ESQ.
 1   Nevada Bar No. 4349
     520 S. Fourth Street, Second Floor
 2   Las Vegas, Nevada 89101
     Telephone: (702) 384-5563
 3   contact@christopheroramlaw.com
 4
     NANCY M. LEMCKE, ESQ.
 5   Nevada Bar No. 5416
     10161 Park Run Drive, Suite 150
 6
     Las Vegas, Nevada 89145
 7   Telephone: (702) 902-6691
     Nancy.Lemcke@LemckeLawLV.com
 8   Attorneys for Jacques Anton Lanier
 9                                UNITED STATES DISTRICT COURT
10                          DISTRICT OF NEVADA
                                   ***
11                                   )
                                     )
12                                   )
     UNITED STATES OF AMERICA,       ) CASE NO: 2:19-cr-327-GMN-VCF-1
13              Plaintiff,           )
                                     )
14                                   ) ORDER
                vs.                  )
15                                   ) (First Request)
     JACQUES ANTON LANIER,           )
16                                   )
               Defendant.            )
17                                   )
                                     )
18                                   )
                                     )
19
20           Based upon the Stipulation of the parties, the deadline for Defendant Lanier to file a
21
     Reply to the Government’s Response to Defendant’s Motion to Dismiss Indictment [ECF No.
22
     108] is hereby extended.
23
24          This Court finds that the failure to grant this extension would be likely to result in a

25   miscarriage of justice, would deny the Defendant sufficient time and the opportunity within
26
     which to be able to effectively and thoroughly prepare his Reply, taking into account the
27
     exercise of due diligence.
28


                                                    3
            IT IS THEREFORE ORDERED that the Defendant’s Reply to the Government’s
 1
 2   Response to Defendant’s Motion to Dismiss Indictment [ECF No. 108] currently scheduled

 3   for May 31, 2021, be extended to June 9, 2021.
 4
 5
            DATED AND DONE this 27th day of May, 2021.
 6
 7
 8                                            _________________________________________
                                                UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  4
